Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12 July 2022.  In virtue of this communication, claims 1-17 are currently presented in the instant application.  In response to the restriction requirement on 12 May 2022, claims 9-17 were elected without traverse.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanehara et al. (Publication No.: JP 2013150426 A, herein known as D1, cited in the IDS on 2/27/2020, a translation provided with this document).
A driving apparatus comprising: 
a movable portion (rotor 120; Fig. 1); 
a fixed portion configured to hold the movable portion (stator 110; “The rotor 120 is held inside the stator 110 by a spherical bearing structure (not shown) arranged on the stator so that the rotor 110 can rotate with respect to the stator 110 with three or more degrees of freedom”; 
a controller configured to control a position of the movable portion relative to the fixed portion (“The field coil energization pattern generation unit 301 receives a rotation command instruction signal that instructs which direction and how much the rotor 120 of the spherical motor 100 is rotated.”); and 
a position detector including an image sensor, and configured to detect a position of the movable portion, wherein the image sensor acquires different luminance information depending on the position of the movable portion based on surface information of the movable portion (“The signal output from the light receiving element 119 and detected from the reflected light of the rotor 120 (output of the optical position sensor 117) includes information relating to the rotation state of the rotor 120, and the detection signal of the light receiving element 119 is the rotor rotation. Input to the state calculation unit 303.” and “The optical position sensor 117 receives the surface illuminated by the light emitting element as continuous image data, and compares the image data with the image data of a unit time ago (difference in which direction and how much is moving). Is obtained in the directions of two orthogonal axes.”).

With respect to claim 10, D1 further discloses an apparatus wherein the surface information includes information on a reflectance of a surface of the movable portion (“The signal output from the light receiving element 119 and detected from the reflected light of the rotor 120 (output of the optical position sensor 117) includes information relating to the rotation state of the rotor 120, and the detection signal of the light receiving element 119 is the rotor rotation.”.

With respect to claim 11, D1 further discloses an apparatus wherein the controller changes a driving condition of the movable portion according to the luminance information acquired by the image sensor (“The rotor rotation state calculation unit 303 calculates the rotation state of the rotor 120 such as the rotation direction, the rotation amount, and the rotation speed based on the detection signal output from the light receiving element 119.”).

With respect to claim 12, D1 further discloses an apparatus wherein the controller changes a maximum driving speed of the movable portion according to the luminance information (this appears to be an inherent or obvious reading of the invention; the luminance information allows position detection of the sphere that’s used as feedback for the control unit for driving; therefore the driving speed would be determined based on the speed required for rotation).
With respect to claim 13, D1 further discloses an apparatus wherein at least part of an outer surface of the movable portion is spherical (see Figs.).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishii et al. (Publication No.: US 2017/0312880 A1)
Chen et al. (Publication No.: US 2012/0063652 A1)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/30/2022